Citation Nr: 1430958	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-20 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for lung cancer.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In his July 2011 substantive appeal, the Veteran requested a hearing before the Board.  Per the Veteran's request, a hearing was scheduled to take place in April 2014 at the Houston RO.  Prior to the hearing, the Veteran's representative notified VA that he wished withdraw the appeal, and therefore cancelled the scheduled hearing.  

Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record, or not relevant to the issues before the Board.  The Veterans Benefits Management System does not include any relevant documents.


FINDING OF FACT

In an April 2014 written statement, prior to the promulgation of a decision in the appeal, the Veteran's representative indicated he wished to withdraw the appeal.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal on the issue of entitlement to service connection for lung cancer are met.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2013).

2. The criteria for withdrawal of an appeal on the issue of entitlement to service connection for hypertension are met.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2013).

3. The criteria for withdrawal of an appeal on the issue of entitlement to service connection for headaches are met.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In an April 2014 written statement, the Veteran's representative indicated the Veteran wished "to withdraw the appeal for service connection for hypertension, headaches, and lung cancer."  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal, and it must be dismissed.


	(CONTINUED ON NEXT PAGE)



ORDER

The appeal with respect to the claim of service connection for lung cancer is dismissed.

The appeal with respect to the claim of service connection for hypertension is dismissed.

The appeal with respect to the claim of service connection for headaches is dismissed.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


